COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Interest of D. E. B., T.A.B. III aka T.B., Jr., aka T.J.,
                            Jr., T.B. aka Baby Boy W., Children

Appellate case number:      01-16-00562-CV

Trial court case number:    2014-66511

Trial court:                312th District Court of Harris County

       On September 13, 2016, this case was abated and remanded to the trial court to
determine, among other things, whether to permit appellant’s current counsel, Jaclyn
Jones, to withdraw and whether to appoint new counsel in this parental termination
appeal. On October 10, 2016, a supplemental clerk’s record was filed in this Court
attaching, among other things, an order discharging Jaclyn Jones as counsel and
appointing Donald Crane to represent appellant as counsel. Because the clerk’s record
was already filed in this Court on July 25, 2016, and the reporter’s records were filed in
this Court on August 4, 2016, the appellate records appear to be complete.
       Accordingly, the Court sua sponte directs the Clerk of this Court to REINSTATE
this case on the Court’s active docket, to remove Jaclyn Jones as appellant’s counsel, and
to designate Donald Crane as appellant’s new counsel.
       Appellant’s brief is ORDERED to be filed within 20 days of the date of this
order. See TEX. R. APP. P. 2, 38.6(a)(1).
        The appellee’s brief, if any, is ORDERED to be filed within 20 days of the date
of the filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).


       It is so ORDERED.
Judge’s signature: /s/ Laura Carter Higley
                  Acting individually

Date: October 13, 2016